                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN GONZALEZ,                                        :       No. 3:18cv2254
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
JOHN DOE #1 and JOHN DOE #2,                          :
Individually and in their official                    :
capacities as state police officers                   :
for the Pennsylvania State Police;                    :
RICHARD ROE #1 and RICHARD ROE :
#2, Individually and in their official                :
capacities as agents for the United :
States Department of Homeland                         :
Security, U.S. Immigration and                        :
Customs Enforcement;                                  :
PENNSYLVANIA STATE POLICE                             :
and UNITED STATES DEPARTMENT :
OF HOMELAND SECURITY, UNITED :
STATES IMMIGRATION AND                                :
CUSTOMS ENFORCEMENT,                                  :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 24th day of September 2019, Plaintiff is hereby

GRANTED a twenty-one (21) day extension of time, pursuant to FED. R. CIV. P.

4(m), to properly effect service on the Federal Defendants in accordance with

FED. R. CIV. P. 4(i)(1)-(2). Specifically, Plaintiff is directed to comply with FED. R.

CIV. P. 4(i)(2) by serving the United States in accordance with FED. R. CIV. P.

4(i)(1), and additionally file a certificate of service with the Court within twenty-

one (21) days of the entry of this Order. Plaintiff is advised that failing to properly
serve the Federal Defendants pursuant to the directives of this Order will result in

the dismissal of this action against them.



                                                BY THE COURT:

Date: September 24, 2019                        s/ James M. Munley_______
                                                JUDGE JAMES M. MUNLEY
                                                United States District Judge




                                         2
